 



Exhibit 10.16
(SIRION THERAPEUTICS LOGO) [g03213g0321302.gif]

     
Date:
  April 25, 2006
To:
  Dawn Bennet Johnson
From:
  Barry Butler
Subject:
  Offer letter

As we discussed, I would like to offer you the position of Chief Financial
Officer of Sirion Therapeutics, Inc. You will report directly to the CEO. We
anticipate a start date of May 15, 2006.
The base salary of the position will be $14,583.33 per month ($175,000 per
year). The position includes full health insurance benefits for your family
(currently administered by Aetna HMO), prescription drug coverage, base dental
insurance, base vision insurance, and life insurance equal to one times base
salary. You may purchase additional benefits and upgrades at your own expense.
You will receive 4 weeks of vacation per calendar year and standard paid company
holidays. In addition, Sirion Therapeutics, Inc. will offset documented
moving/relocation expenses up to $10,000.
As CFO, you will participate in the Senior Executive bonus plan that will be
implemented following the closing of the next financing round.
Finally, you will participate in the employee stock option plan that will be
implemented following the next round of financing. As we agreed, the target
level of ownership control represented by the options is 1% of the post
financing value (currently estimated at 82,500 options with an exercise price of
$7.50).
We look forward to having you join our team.
Best Regards,
-s- Barry Butler [g03213g0321303.gif]
Barry Butler,
Chief Executive Officer
3110 Cherry Palm Drive, Suite 340 • Tampa, FL • 33619 • Phone: (813) 496-7325 •
Fax: (813) 496-7328• www.siriontherapeutics.com

 